4 F.3d 994
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael SMITH-EL, Plaintiff-Appellant,v.Robert JENSEN;  Dennis J. Oosterbaan;  Harold Jones;Chaplain Brander, Defendants-Appellees.
No. 93-1197.
United States Court of Appeals, Sixth Circuit.
Aug. 26, 1993.

1
Before:  JONES and NORRIS, Circuit Judges, and CLELAND, District Judge.*

ORDER

2
Michael Smith-El, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights suit filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and equitable relief, Smith-El sued four Michigan state prison officials employed at the Muskegan Temporary Facility, including the warden (Jensen), the classification director (Oosterbaan), the assistant deputy warden (Jones), and the chaplain (Brander).  Smith-El did not specify the capacity in which he sued the defendants.  Smith-El alleged that the defendants:  1) canceled the regularly scheduled Friday service of the Moorish Science Temple of America without any prior notice to the group's members, in violation of his First Amendment right to religious freedom;  2) illegally transferred him in retaliation for his participation in a group prayer while waiting for the defendants to open the chapel;  and 3) denied him a proper hearing regarding his security reclassification and subsequent transfer, in violation of his procedural due process rights.


4
After reviewing defendants' motion for summary judgment and Smith-El's response, the magistrate judge recommended granting defendants' motion for summary judgment.  Over Smith-El's objections, the district court adopted the magistrate judge's recommendation and dismissed the complaint.  Smith-El has filed a timely appeal.


5
State officials are not subject to suit for monetary damages in their official capacities.  Will v. Michigan Dep't of State Police, 491 U.S. 58, 70-71 (1989).  Because we construe the pleadings to sue the defendants in their official capacities, see Wells v. Brown, 891 F.2d 591, 593 (6th Cir.1989), we conclude that the defendants are not subject to suit for damages here.  Further, Smith-El's request for equitable relief is moot because the incidents giving rise to his claims occurred while he was incarcerated at the Muskegon Temporary Facility, from which he has subsequently been transferred to Camp Pellston (Michigan).  See Cooper v. Sheriff, 929 F.2d 1078, 1084 (5th Cir.1991) (per curiam);  Young v. Lane, 922 F.2d 370, 373 (7th Cir.1991).


6
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation